

 
 

--------------------------------------------------------------------------------

 


 
 
THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement

 
Prepared 01-30-06
 
© 2006 Clark Consulting


This document is provided to assist your legal counsel in documenting your
specific arrangement. The laws of the various states may differ
considerably,  and this specimen is for general information  only. It is not a
form to be signed, nor is it to be construed  as legal advice.  Failure to
accurately  document your arrangement could result in significant losses,
whether   from  claims  of  those  participating  in  the  arrangement,
from   the  heirs  and beneficiaries  of participants,
or  from  regulatory  agencies such  as  the  Internal Revenue Service, the
Department of Labor,  or bank  examiners.   License is hereby granted  to your
legal counsel to use these materials in documenting solely your arrangement.


In general, if your  bank is subject  to SEC regulation,  implementation of this
or any other executive
or   director    compensation    program    may   trigger    rules    requiring    certain
disclosures  on Form  8-K  within  four  days of
implementing  the  program.  Consult  with your  SEC  attorney, if
applicable,  to determine  your  responsibilities  under  the disclosure rules.


 








IMPORTANT  NOTICE ON CODE SECTION  409A COMPLIANCE


Consult with your legal and tax advisors to determine the impact of the new Internal Revenue
Code Section 409A to your particular situation.   The Treasury Department on September 291
2005 issued proposed regulations implementing the requirements of Section 409A
which apply
to  nonqualified  deferred  compensation  arrangements.    The  effective  date  for  the  proposed
regulations is January 1, 2007; however, they can be fully relied upon by plan
sponsors until the regulations become final.


 
 


 
 

--------------------------------------------------------------------------------

 


 


THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement




THE NATIONAL BANK OF BLACKSBURG SALARY CONTINUATION AGREEMENT






THIS  SALARY CONTINUATION AGREEMENT (the  "Agreement")  is  adopted  this 8th
day of February, 2006 by and between THE NATIONAL BANK OF BLACKSBURG, a
nationally-chartered commercial bank located m Blacksburg, Virginia (the "Bank")
and DAVID K. SKEENS (the "Executive").


The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development, and future business
success of the Bank.  This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
("ERISA"), as amended from time to time.


Article 1
Definitions


Whenever  used  m  this  Agreement, the  following  words  and  phrases  shall
 have  the meanings specified:
 

 
1.1
Beneficiary" means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.

                

 
1.2
"Beneficiary Designation Form" means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

 
1.3
"Board" means the Board of Directors of the Bank as from time to time
constituted.

 

 
1.4
Change in Control" means a change in the ownership or effective control of the
Bank, or in the ownership of a substantial portion of the assets of the Bank, as
such change is defined in Section 409A ofthe Code and regulations thereunder.

 
 
1.5
"Code" means the Internal Revenue Code of 1986, as amended.

 

   
1.6
"Disability'' means Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank. Medical determination of Disability may be made
by

 





       
 
1

--------------------------------------------------------------------------------

 




THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement




 
either the Social Security Administration or by the provider of an accident or
health piau covering employees of the Banlc   Upon the request of the Piau
Administrator, the Executive must submit proof to the Piau Administrator of the
Social Security Administration's or the provider's determination.



 
1.7
"Early  Termination" means Separation from Service before Normal Retirement Age
except when such Separation from Service occurs: (i) following a Change in
Control; or (ii) due to death, Disability, or Termination for Cause.




 
1.8 
"Effective Date" means January 1, 2006.




 
1.9 
"Normal Retirement Age" means the Executive attaining age sixty-five (65).




 
1.10 
"Plan Administrator" means the plan administrator described in Article 6.



 
1.11
"Plan  Year" means each twelve-month period commencing on  January 1,  2006 aud
ending on December 31 of each year.   The initial Piau Year shall commence on
the Effective Date of this Agreement aud end on the following December 31.




 
1.12 
"Schedule A" means the schedule attached to this Agreement aud made a part
hereof.
Schedule A shall be updated upon a change in any of the benefits under Articles 2 or 3.



 
1.13
"Separation from Service" means the termination of the Executive's employment
with the Bank for reasons other than death or Disability. Whether a Separation
from Service takes place is determined based on the facts aud circumstances
surrounding the termination of the Executive's  employment aud whether the Bank
aud the Executive intended for the Executive to provide significant services for
the Bank following such termination.  A termination of employment will not be
considered a Separation from Service if:



 
(a)      the Executive continues to provide services as an employee of the Bank
at au annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or



 
(b)       the Executive continues to provide services to the Bank in a capacity
other than as an employee of the Bank at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more  of  the  average  annual remuneration
earned  during  the  final  three  full calendar years of employment (or if
less, such lesser period).



 
2

--------------------------------------------------------------------------------

 
THE NATIONAL BANK OF BLACKSBURG
Salary Continuation Agreement











 
1.14
"Specified Employee" means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Bank if any stock of the Bank
is publicly traded on an established securities market or otherwise.




 
1.15 
"Termination for Cause" means Separation from Service for:



 
 
(a)   Gross negligence or gross neglect of duties to the Bank; or
(b)       Conviction of a felony or of a gross misdemeanor involving moral
turpitude in connection with the Executive's employment with the Bank; or

 
(c)       Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Executive's employment
and resulting in a material adverse effect on the Bank.



Article 2
Distributions During Lifetime



 
2.1 
Normal Retirement Benefit. Upon the Executive reaching Normal Retirement Age
while in the active service of the Bank, the Bank shall distribute to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Article.

                                                                                                                                                  

 
2.1.1 
Amount of Benefit. The annual benefit under this Section 2.1 is Thirty Thousand
Eight Hundred Seven Dollars ($30,807).




 
2.1.2
Distribution of  Benefit.
The Bank shall distribute the annual benefit to the Executive in twelve (12)
equal monthly installments commencing on the first dayof the month following
Normal Retirement Age. The annual benefit shall be distributed to the Executive
for the greater of fifteen (15) years, or the Executive's
lifetime.

 

 
2.2
Early Termination Benefit.   Upon Early Termination, the Bank shall distribute
to the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Article.



 
2.2.1
Amount of  Benefit.   The annual benefit under this Section 2.2  is the Early
Termination Benefit set forth on Schedule A for the Plan Year immediately
preceding the date that Separation from Service occurs; provided, however, if
the Executive Separates from Service on December 31st of a Plan Year, then the
Bank shall distribute the Early Termination Benefit set forth on Schedule A for
the Plan Year in which such Separation from Service occurs.



 
2.2.2
Distribution of  Benefit.   The Bank shall distribute the  annual benefit
to  the Executive in twelve (12) equal monthly installments commencing on the
first day of the month following Normal Retirement Age.   The annual benefit
shall be distributed to the Executive for the greater of fifteen (15) years, or
the Executive's lifetime.



 
3

--------------------------------------------------------------------------------

 
THE NATIONAL BANK OF BLACKSBURG
Salary Continuation Agreement











 
2.3
Disability Benefit.  If the Executive experiences a Disability prior to Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 2.3 in lieu of any other benefit under this Article.



 
2.3.1
Amount of Benefit.  The annual benefit under this Section 2.3 is the Disability
Benefit set forth on Schedule A for the Plan Year immediately preceding the date
that Separation from Service occurs; provided, however, if the Executive
Separates from Service on December 31" of a Plan Year, then the Bank shall
distribute the Disability Benefit set forth on Schedule A for the Plan Year in
which such Separation from Service occurs.



 
2.3.2
Distribution of  Benefit.   The Bank shall distribute the  annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Normal Retirement Age.   The annual benefit shall be
distributed to the Executive for the greater of fifteen (15) years, or the
Executive's lifetime.




 
2.4 
Change in Control Benefit.  Upon a Change in Control followed by Separation from
Service, the Bank shall distribute to the Executive the benefit described in
this Section 2.4 in lieu of any other benefit under this Article.

 

 
2.4.1
Amount of Benefit.  The annual benefit under this Section 2.4 is the Change in
Control Benefit set forth on Schedule A for the Plan Year immediately preceding
the date that Separation from Service occurs; provided, however, if the
Executive Separates from Service on December 31st of a Plan Year, then the Bank
shall distribute the Change in Control Benefit set forth on Schedule A for the
Plan Year in which such Separation from Service occurs.



 
2.4.2
Distribution of  Benefit.   The Bank shall distribute the annual benefit to  the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Separation from Service.   The annual benefit shall be
distributed to the Executive for the greater of fifteen (15) years, or the
Executive's lifetime.



 
2.4.3
Excess Parachute Payment Gross-up. If any benefit payable under this Agreement
would create an excise tax under the excess parachute rules of Section 280G of
the Code, the Bank shall pay to the Executive an additional amount (the "Gross­
up") equal to:



 
the Executive's excise penalty tax amount divided by the sum of (one minus the
sum of the penalty tax rate plus the Executive's marginal income tax rate) The
Gross-up shall be paid in equal annual payments for the greater of fifteen (15)
years or the Executive's lifetime.



 
 


 
4

--------------------------------------------------------------------------------

 
THE NATIONAL BANK OF BLACKSBURG
Salary Continuation Agreement





 


 
2.5
Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service  under such  procedures  as established  by the Bank
in accordance  with Section 409A of the Code, benefit distributions that are
made upon Separation from Service may not commence earlier than six (6) months
after the date of such Separation from Service. Therefore, in the event this
Section 2.5 is applicable to the Executive, any distribution or series of
distributions to be made due to a Separation from Service shall commence no
earlier that the first day of the seventh month following the Separation from
Service.

 

 
2.6
Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any portion of the Account Value into the Executive's income as a
result of the failure of this non-qualified deferred compensation plan to comply
with the requirements of Section 409A of the Code, to the extent such tax
liability can be covered by the Executive's vested Account Value, a distribution
shall be made as soon as is administratively practicable following the discovery
of the plan failure.




 
2.7
Change in Form or Timing of Distributions. For distribution of benefits under
this Article 2, the Executive and the Bank may, subject to the terms of Section
8.1, amend the Agreement to delay the timing or change the form of
distributions. Any such amendment:




 
(a) 
may  not  accelerate  the  time  or  schedule  of  any distribution,  except 
asprovided in Section 409A of the Code and the regulations thereunder;

 

 
(b) 
must, for benefits distributable  under Section  2.1, be made not less
thantwelve (12) months prior to the Executive's Normal Retirement Age.  

                                                                                                                            

 
(c) 
must, for benefits distributable  under Sections 2.1, 2.2, and 2.3 delay
thecommencement  of distributions for a minimum of five (5) years from the date
the first distribution was originally scheduled to be made; and

 

 
(d) 
must take effect not less than twelve (12) months after the amendment ismade.

 
Article 3
Distribution at Death
 





 
3.1
  Death During  Active Service.   If the Executive  dies while in the active
service of the Bank, the Bank shall distribute to the Beneficiary the benefit
described in this Section 3.1. This benefit shall be distributed in lieu of the
benefits under Article 2.

 

 
3.1.1
Amount of Benefit.  The annual benefit under this Section 3.1 is the Death
Benefit set forth on Schedule  A for the indicated date which is the same date
or most recently precedes the date that the Executive's  death occurs.




 
3.1.2 
Distribution  of  Benefit.  The  Bank  shall  distribute  the  annual  benefit  to  the


 
 
 
5

--------------------------------------------------------------------------------

 




 
THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement



Beneficiary in twelve (12) equal monthly installments for fifteen (15) years
commencing the first day of the month following receipt by the Bank of the
Executive's death certificate.


 
3.2
Death  During  Distribution  of  a
 Benefit.    If  the  Executive  dies  after  any  benefit distributions have
commenced under this Agreement but before receiving all such distributions, the
Bank shall distribute to the Beneficiary the remaining monthly installments at
the same time and in the same amounts that would have been distributed to the
Executive had the Executive survived; provided, however, for benefits payable
under Section 2.1, if the Executive has received less than one hundred eighty
(180) equal consecutive monthly installments, the Beneficiary shall continue to
receive the same amounts and at the same time until the sum of the monthly
installments to the Beneficiary and Executive equal one hundred eighty (180).



 
3.3
Death After Separation from Service But Before Benefit Distributions Commence.
If the Executive is entitled to benefit distributions under this Agreement, but
dies prior to the commencement of said benefit distributions, the Bank shall
distribute to the Beneficiary the same benefits that the Executive was entitled
to prior to death except that the benefit distributions shall commence within
thirty (30) days following receipt by the Bank of the Executive's death
certificate for a total of on hundred eighty (180) equal consecutive monthly
installments.

                                                                                                                                  
 
Article 4
Beneficiaries
 

 
4.1 
Beneficiary. The  Executives  shall  have  the  right,  at  any  time,  to 
designate a Beneficiary(ies) to receive any benefit distributions under this
Agreement upon the death of the Executive.  The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other plan of the Bank in which the Executive participates.



 
4.2
Beneficiary Designation: Change.   The Executives shall  designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent.  The Executive's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executives shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan
Administrator's  rules  and  procedures,
as  in  effect  from  time  to  time.    Upon  the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled.   The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator prior to the Executive's death.




 
4.3 
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

 

 
6

--------------------------------------------------------------------------------

 




 
THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement

 


 
4.4
No  Beneficiarv  Designation.     If  the  Executive  dies  without  a  valid  beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive's spouse shall be the designated Beneficiary. Ifthe Executive has
no surviving spouse, the benefits shall be made to the personal representative
of the Executive's estate.



 
4.5
Facility of Distribution.   If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person's property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person.  The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit.  Any distribution of
a benefit shall be a distribution for the account of the Executive and the
Executive's Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.





Article 5
General Limitations


 
5.1
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive's employment with the Bank is terminated due to a Termination for
Cause.



 
5.2
Suicide or Misstatement.   No benefits shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Bank denies coverage (i) for material misstatements
of fact made by the Executive on an application for such life insurance, or (ii)
for any other reason.



 
5.3
Removal.   Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit fusurance Act.



Article 6
Administration of Agreement


 
6.1
Plan   Administrator  Duties.      This  Agreement  shall  be   administered  by   a  Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint.  The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this



 

 
7

--------------------------------------------------------------------------------

 




 
THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement





Agreement  and (ii) decide or resolve any and all questions
including  interpretations  of this Agreement, as may arise in connection with
the Agreement to the extent the exercise of such discretion and authority does
not conflict with Section 409A of the Code and regulations thereunder.


 
6.2
Agents.   In the administration  of this Agreement,  the
Plan  Administrator  may employ agents and delegate to them such
administrative  duties as it sees fit, (including  acting through a duly
appointed representative), and may from time to time consult with counsel who
may be counsel to the Banlc



 
6.3
Binding Effect  of  Decisions.    The
decision  or  action  of  the  Plan  Administrator  with
respect  to  any  question   arising  out  of  or  in  connection   with  the  administration,
interpretation and application of the Agreement nd the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement.

        
  6.4
Indenmity of Plan Administrator. The Bank shall indenmif)r and hold harmless
themembers of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities  arising  from  any action  or failure  to act
with  respect  to  this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.



 
6.5
Bank Information.   To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to  the date and circumstances  of  the retirement,
Disability,  death, or Separation  from Service of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.



 
6.6
Annual  Statement.  The Plan  Administrator  shall provide  to the
Executive,  within one hundred twenty (120) days after the end of each Plan
Year, a statement setting forth the benefits to be distributed under this
Agreement.


 
Article 7
Claims And Review Procedures


 
7.1
Claims  Procedure. An Executive or Beneficiary ("claimant") who has not received
benefits under the Agreement that he or she believes should be distributed shall
make a claim for such benefits as follows:

 

 
7.1.1 
Initiation - Written Claim.   The claimant  initiates a claim by submitting  to
the Pan Administrator a written claim for the benefits. If such a claim relates
to the contents of a notice received by the claimant, the claim must be made
within sixty (60) days after such notice was received by the claimant.  All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred.   The claim must state
with particularity the determination desired by the claimant.


 
 
 
8

--------------------------------------------------------------------------------

 




 
THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement








 
 7.1.2
Timing of Plan Administrator Response.  The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim.  If the Plan
Administrator determines  that special circumstances  require additional time
for processing the claim, the Plan Administrator can extend the response period
by an additional 90 days by notifYing the claimant  in writing, prior to the end
of the initial  90-day period, that an additional period is required.   The
notice of extension  must set forth  the  special  circumstances  and  the
date  by which  the Plan  Administrator expects to render its decision.



 
7.1.3
Notice of Decision.  If the Plan Administrator denies part or all of the claim,
the Plan Administrator  shall notify the claimant in writing of such
denial.   The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:




 
(a) 
The specific reasons for the denial;

 

 
 
(b)
A  reference  to the  specific  provisions  of  the  Agreement  on  which  the
denial is based;

 

 
(c) 
A description of any additional information  or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

 
(d)
An explanation of the Agreement's  review procedures and the time limits
applicable to such procedures; and

 

 
(e) 
A statement of the claimant's  right to bring a civil  action under ERISA
Section 502(a) following an adverse benefit determination on review.




 
7.2
Review Procedure.
If the Plan Administrator denies part or all of the claim, the claimant shall
 have  the opportunity  for a full and fair review by the Plan  Administrator
of the denial, as follows:

 

 
7.2.1 
Initiation- Written Request.  To initiate the review, the claimant, within 60
daysafter receiving the Plan Administrator's notice of denial, must file with the Plan
Administrator a written request for review.




 
7.2.2 
Additional Submissions - Information Access.  The claimant shall then have the
opportunity   to submit   written  comments,   documents,   recordsandother
information  relating to the claim.  The Plan Administrator  shall also provide
the claimant, upon request and free of charge, reasonable access to, and copies
of, all documents,  records  and  other  information  relevant  (as  defined 
in  applicable ERISA regulations) to the claimant's  claim for benefits.

 

 
7.2.3 
Considerations on Review. In considering  the review, the  Plan  Administrator
shall take into account all materials and information the claimant submits
relating to  the  claim,  without  regard  to  whether  such  information  was 
submitted  or considered in the initial benefit determination.

 
 
9

--------------------------------------------------------------------------------

 




THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement





 
7.2.4 
Timing of Plan Administrator Response.  The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for
review.  If the Plan Administrator  determines  that special
circumstances  require additional time  for processing  the claim, the
Plan  Administrator  can  extend  the response period by an additional 60 days
by notifYing the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances  and the date by which the Plan Administrator
expects to render its decision.



 
7.2.5
Notice of Decision.  The Plan Administrator shall notify the claimant in writing
of its decision  on review.   The Plan Administrator  shall write the
notification  in a manner  calculated  to be understood  by the claimant.   The
notification  shall set forth:




 
(a) 
The specific reasons for the denial;

 
 
(b)
A  reference  to  the  specific  provisions  of  the  Agreement  on  which  the
denial is based;

 

 
(c) 
A statement that the claimant is entitled to receive, upon request and freeof
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant's claim for benefits; and

 

 
(d) 
A statement of the claimant's  right to bring a civil  action under ERISA
Section 502(a).



 
Article 8
Amendments and Termination
 
    
8.1
Amendments. This Agreement may be amended only by a written agreement signed by
the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators ortocomply with legislative or tax law, including without
limitation Section 409A of the Code and any and all regulations and guidance
promulgated thereunder.

 
8.2
Plan Termination Generally. This Agreement may be terminated only by a written
agreement signed by the Bank and the Executive. The benefit shall be the Early
Termination benefit as set forth on Schedule A as of the date the Agreement is
terminated. Except as provided in Section 8.3, the termination of this Agreement
shall not cause a distribution of benefits under this Agreement. Rather, upon
such termination benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.

 


8.3 
Plan  Terminations  Under  Section  409A.   Notwithstanding  anything  to the
contrary  in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:




 
(a) 
Within thirty (30) days before, or twelve (12) months after a Change in Control,



 
10

--------------------------------------------------------------------------------

 
THE NATIONAL BANK OF BLACKSBURG
Salary Continuation Agreement












 
provided that  all  distributions  are  made  no  later  than  twelve  (12) 
months following such termination of the Agreement and further provided that all
the Bank's arrangements  which  are  substantially  similar  to  the  Agreement 
are terminated so the Executive and all participants in the similar arrangements
are required to receive all amounts of compensation deferred under the
terminated arrangements within twelve (12) months of the termination of the
arrangements;

 
(b) 
Upon the Bank's dissolution or with the approval of a bankruptcy court provided
that
the amounts deferred under the Agreement are included in the Executive's gross
income in the latest of (i) the calendar year in which the Agreement terminates;
(ii) the calendar year in which the amount is no longer subject to a substantial
risk of forfeiture; or (iii) the first calendar year in which the distribution
is administratively practical; or



 
(c)
Upon the Bank's termination of this and all other non-account balance plans (as
referenced in Section 409A of the Code or the regulations thereunder), provided
that all distributions are made no earlier than twelve (12) months and no later
than twenty-four (24) months following such termination, and the Bank does not
adopt any new non-account balance plans for a minimum of five (5) years
following the date of such termination;





the Bank may distribute the actuarial equivalent of the present value of the
Early Termination benefit, determined as of the date of the termination of the
Agreement, to the Executive in a lump sum subject to the above terms.


Article 9
Miscellaneous


 
9.1
Binding Effect.    This  Agreement shall bind the Executive and the
 Bank, and their beneficiaries, survivors, executors, administrators and
transferees.



 
9.2
No Guarantee of Employment. This Agreement is not
a contract for employment. It does not give the Executive the right to remain as
an employee of the Bank, nor does it interfere with the Bank's right to
discharge the Executive.  It also does not require the Executive to remain an
employee nor interfere with the Executive's right to terminate employment at any
time.



 
9.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



 
9.4
Tax Withholding and Reporting.  The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Section
409A of the Code and regulations thereunder, from the benefits provided under
this Agreement.  Executive acknowledges that the Bank's sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).  Further, the Bank shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.



 
11

--------------------------------------------------------------------------------

 
THE NATIONAL BANK OF BLACKSBURG
Salary Continuation Agreement





 
 
9.5
Applicable Law.  The Agreement and all rights hereunder shall be governed by the
laws of the Commonwealth of Virginia, except to the extent preempted by the laws
of the United States of America.



 
9.6
Unfunded  Arrangement.   The Executive and the  Beneficiary
are  general  unsecured creditors of the Bank for the distribution of benefits
under this Agreement.  The benefits represent the mere promise by the Bank to
distribute such benefits. The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assigrunent, pledge, encumbrance,
attachment, or garnishment by creditors.   Any insurance on the Executive's life
or other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.




 
9.7  
Reorganization.  The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this
Agreement.  Upon the occurrence of such event, the term "Bank" as used in this
Agreement shall be deemed to refer to the successor or survivor bank.



 
9.8
Entire Agreement.  This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.



 
9.9
Interpretation.   Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.



 
9.10
Alternative Action.   In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement, the Bank
or Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank, provided that such alternative acts do not violate
Section 409A of the Code.



 
9.11
Headings.  Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.



 
9.12
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has
never been inserted herein.

 



 
9.13
Notice.   Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:



 
12

--------------------------------------------------------------------------------

 
THE NATIONAL BANK OF BLACKSBURG
Salary Continuation Agreement









The National Bank of Blacksburg
c/o National Bankshares, Inc.
Attn: James G. Rakes
P.O. Box 90002
Blacksburg, VA 24062-9002



Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.


 
9.14
Compliance with Section 409A.  This Agreement shall at all times be administered
and the provisions of this Agreement shall be interpreted consistent with the
requirements of Section 409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the Effective Date of
this Agreement.

 

 
9.15
Rescissions. Any modification to the terms of this Agreement that would
inadvertently result in an additional tax liability on the part of the
Executive, shall have no effect to theextent the change in the terms of the plan
is rescinded by the earlier of a date before the right is exercised (if the
change grants a discretionary right) and the last day of the calendar year
during which such change occurred.

 
 



IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.
 
 
                                                  
 

 Executive:  BANK:   The National Bank of Blacksburg     /s/ David K. Skeens  
/s/ James. G. Rakes David K. Skeens Title: Chairman, President & CEO

 
           
 

 
13

--------------------------------------------------------------------------------

 


The National Bank of Blacksburg
Salary Continuation Plan - Schedule A


David K. Skeens


Birth Date: 10/12/1966
Effective Date: 1/1/2006
Normal Retirement 10/12/2031; Age 65
 
Early Termination
Disability
Change of Control
Pre-retirement Death Benefit
 
Annual Benefits Payable in Monthly Installments Commencing at Normal Retirement
Date For Life
Annual Benefits Payable in Monthly Installments Commencing at Normal Retirement
Date For Life
Annual Benefits Payable in Monthly Installments Commencing at Termination Date
For Life
Annual Benefits Payable in Monthly Installments Commencing at Death for 15 Years
Period Ending
Age
(1)
(2) (3)    (4)
12/31/2005
39
$0
$0
$11,221
$30,807
12/31/2006
40
$0
$1,186
$11,670
$30,807
12131/2007
41
$0
$2,373
$12,137
$30,807
12/31/2008
42
$0
$3,559
$12,622
$30,807
12/31/2009
43
$0
$4,745
$13,127
$30,807
12/31/2010
44
$0
$5,932
$13,652
$30,807
12/31/2011
45
$0
$7,118
$14,198
$30,807
12/31/2012
46
$0
$8,304
$14,766
$30,807
12/31/2013
47
$0
$9,491
$15,357
$30,807
12/31/2014
48
$0
$10,677
$15,971
$30,807
12/31/2015
49
$0
$11,864
$16,610
$30,807
12/31/2016
50
$13,050
$13,050
$17,275
$30,807
12/31/2017
51
$14,236
$14,236
$17,966
$30,807
12/31/2018
52
$15,423
$15,423
$18,684
$30,807
12/31/2019
53
$16,609
$16,609
$19,432
$30,807
12/31/2020
54
$17,795
$17,795
$20,209
$30,807
12/31/2021
55
$18,982
$18,982
$21,017
$30,807
12/31/2022
56
$20,168
$20,168
$21,858
$30,807
12/31/2023
57
$21,354
$21,354
$22,732
$30,807
12/31/2024
58
$22,541
$22,541
$23,641
$30,807
12/31/2025
59
$23,727
$23,727
$24,587
$30,807
12/31/2026
60
$24,913
$24,913
$25,571
$30,807
12/31/2027
61
$26,100
$26,100
$26,593
$30,807
12/31/2028
62
$27,286
$27,286
$27,657
$30,807
12/31/2029
63
$28,472
$28,472
$28,763
$30,807
12/31/2030
64
$29,659
$29,659
$29,914
$30,807
10/12/2031
65
$30,807
$30,807
$30,807
$30,807















 
 

--------------------------------------------------------------------------------

 




THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement BENEFICIARY
DESIGNATION  FORM




[ü]
 New Designation

[]
Change in Designation



I,   ________________________ , designate the following as Beneficiary under the
Agreement:


Primary
 
 
_____%
 
Contingent:
 
 
_____%
 

 
Notes

 
• 
Please PRINT CLEARLY or TYPE  the names of the beneficiaries.

 
•
To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 
• 
To name your estate as Beneficiary, please write "Estate of [your name]".

 
•
Be aware that none of the contingent  beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.



I understand  that Imay  change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my
death.   Ifurther  understand that the designations will be automatically
revoked if the Beneficiary predeceases me, or, if I have named my spouse as
Beneficiary and our marriage is subsequently dissolved.


Name: 
______________________   

Signature: 
______________________    Date:   __________

Received
 by the Plan Administrator this ____ day of _____________, ________.

By: 
______________________

Title: 
______________________




 
 

--------------------------------------------------------------------------------

 




 
THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement








FIRST AMENDMENT TO THE  NATIONAL BANK OF BLACKSBURG SALARY CONTINUATION
AGREEMENT DATED FEBRUARY 8, 2006
FOR DAVID K. SKEENS


 
THIS FIRST AMENDMENT  is adopted this 19th day of December, 2007, effective as
of January 1, 2006, by and between THE NATIONAL BANK OF BLACKSBURG,
a  nationally-chartered   commercial  bank  located  in  Blacksburg,  Virginia  (the  "Bank"),  and
DAVID K. SKEENS (the "Executive").


The Bank and the Executive executed the Salary Continuation Agreement on
February 8, 2006 effective as of January 1, 2006 (the "Agreement").


The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance  with  Section  409A of  the  Internal Revenue
Code.   Therefore, the following changes shall be made:
 
Sections 2.4 and 2.4.3 of the Agreement shall be deleted in its entirety and replaced by                                                                                                                                                "
the following:


 
2.4
Change in Control Benefit.  If a Change in Control occurs, followed within
twenty-four (24) months by the Executive's Separation from Service, the Bank
shall distribute to the Executive the benefit described in this Section 2.4 in
lieu of any other benefit under this Article.



 
2.4.3
Excess Parachute Payment Gross-up.  If any benefit payable under this Agreement
would create an excise tax under the excess parachute rules of Section 280G of
the Code, the Bank shall pay to the Executive an additional amount (the
"Gross-up") equal to:
 
the Executive's excise penalty tax amount divided by the sum of (one minus the
sum of the penalty tax rate plus the Executive's marginal income tax rate)
 
The Gross-up shall be paid in the same manner and same time as the benefit which
creates the gross-up.



 
Section 2.7 of the Agreement shall be deleted in its entirety and replaced by thefollowing:
 

 
2.7 
Change  in  Form  or  Timing  of  Distributions. All  changes  in  the  form 
or  timing  of


 
 
1

--------------------------------------------------------------------------------

 




 
THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement





 
distributions hereunder must comply with the following requirements.  The
changes:



 
(a)       may  not accelerate  the time or schedule  of  any
distribution,  except as provided in Code Section 409A and the regulations
thereunder;

 
(b)       must, for benefits distributable under Sections 2.1, 2.2 and 2.3, be
made at least twelve (12) months prior to the first scheduled distribution;

 
(c)       must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 
(d)       must  take effect  not  less than twelve (12)  months after  the
election  is made.

 
Section 8.3  of the Agreement shall be deleted in its entirety and replaced by
the
following:



 
8.3
Plan Terminations Under Section 409A. Notwithstanding anything to the contrary
in Section 8.2, if this Agreement terminates in the following circumstances:



 
(a)        Within thirty (30) days before or twelve (12) months after a Change
in Control,
provided  that  all  distributions  are  made  no  later  than  twelve  (12)  months
following  such  termination  of the Agreement and  further  provided  that all
the Bank's
arrangements   which  are  substantially   similar   to  the   Agreement  are
terminated  so the Executive and all participants in the similar arrangements
are required to receive all amounts of compensation  deferred  under the
terminated arrangements within twelve (12) months of such terminations;

 

 
(b)   Upon the Bank's dissolutionor with the approval of a bankruptcy court,
provided that the amounts deferred under the Agreement are included in the
Executive's gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

 
(c)   Upon the Bank's termination of this and all other arrangements that would
beaggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Executive participated in such arrangements ("Similar
Arrangements"), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;



 
the Bank may distribute the actuarial equivalent of the present value of the
Early Termination benefit, determined as of the date of the termination of the
Agreement, to the Executive in a lump sum subject to the above terms.



 


 
2

--------------------------------------------------------------------------------

 




THE NATIONAL BANK OF BLACKSBURG
Salary Continuation Agreement






IN WITNESS OF THE ABOVE, the Bank and the Executive hereby consent to this
First Amendment.




 

Executive:   The National Bank of Blacksburg    By /s/ James G. Rakes /s/ David
K. Skeens     David K. Skeens   Title: Chairman, President & CEO

 


                                                                     


                                                                                                         
                                                                      


 

 
3

--------------------------------------------------------------------------------

 




 
THE NATIONAL BANK OF BLACKSBURG Salary Continuation  Agreement





SECOND AMENDMENT TO THE NATIONAL BANK OF BLACKSBURG SALARY CONTINUATION
AGREEMENT DATED FEBRUARY 8, 2006
FOR DAVID K. SKEENS


THIS SECOND AMENDMENT is adopted this 17th day of December, 2008, effective
as  of  January 1,  2006,  by and  between THE  NATIONAL BANK OF  BLACKSBURG, a
nationally-chartered commercial bank located in Blacksburg, Virginia (the
"Bank"), and DAVID K. SKEENS (the "Executive").


The Bank and the Executive executed the Salary Continuation Agreement on
February 8, 2006 effective as of January 1, 2006 (the "Agreement").


The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue
Code.   Therefore, the following changes shall be made:


The following sentence is added at the end of Section 1.13 of the Agreement:


In determining whether a Separation from Service has occurred, the term "Bank"
shall include its affiliates required to be treated as a service recipient along
with the Bank for purposes of Section 409A of the Code.


Sections 2.3 and 2.3.1 of the Agreement shall be deleted in their entirety and
replaced by the following:


 
2.3
Disability Benefit.  If the Executive experiences a Disability prior to Normal
Retirement Age while in the active service of the Bank, the Bank shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.



 
2.3.1
Amount of Benefit. The annual benefit under this Section 2.3 is the Disability
Benefit setforth on Schedule A for the Plan Year immediately preceding the date
that the Executive's cessation of service with the Bank occurs due to
Disability; provided, however, if the Executive ceases service with the Bank due
to Disability on December 31st of a Plan Year, then the Bank shall distribute
the Disability Benefit set forth on Schedule A for the Plan Year in which such
Separation from Service occurs.

 
Section 2.4.3 of the Agreement shall be deleted in its entirety and replaced by
the following:



 
2.4.3
Excess Parachute Payment. If any benefit payable under this Agreement would
create an

 


 
1

--------------------------------------------------------------------------------

 




 
THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement






 
excise tax under the excess parachute rules of Section 280G of the Code, the
Bank shall comply with any applicable restrictions or limitations applicable to
the Executivein the Executive's employment or other agreement, if any, with the
Bank or any affiliate of the Bank addressing the same.



Section 2.5  of  the  Agreement  shall
be  deleted  in  its  entirety  and  replaced by  the following:


 
2.5
Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Bank in
accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service. Therefore, in the event this Section
2.5 is applicable to the Executive, any distribution or series of distributions
to be made due to a Separation from Service shall commence no earlier that the
first day of the seventh month following the Separation from Service. No
catch-up payment, or interest representing the time value of money, shall be
made or due as a result of the six (6) month delay in payment required by this
Section 2.5

 
Section 8.3  of  the  Agreement
shall  be  deleted  in  its  entirety  and  replaced  by  the following:


 
8.3
Plan Terminations Under Section 409A.   Notwithstanding anything to the contrary
in Section 8.2, but subject to the applicable requirements of Section 409A of
the Code, if this Agreement terminates in the following circumstances:



 
(a)       Within thirty (30) days before or twelve (12) months after a Change in
Control, provided  that  all  distributions
are  made  no  later  than  twelve  (12)  months following such termination of
the Agreement and further provided that all the Bank's
arrangements  which  are  substantially  similar  to  the  Agreement  are
terminated with respect to the participants therein who experienced the Change
in Control so the Executive and all such participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of such terminations;

 
(b)       Upon the Bank's dissolution or with the approval of a bankruptcy
court, provided that the amounts deferred under the Agreement are included in
the Executive's gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a
substantial  risk  of  forfeiture;  or  (iii)  the  first  calendar  year  in  which  the
distribution is administratively practical; or

 
(c) Upon the Bank's termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section

 
1.409A-l(c)   if  the  Executive  participated  in  such  arrangements  ("Similar
Arrangements"), provided that (i) the termination and liquidation does not occur


 
 
2

--------------------------------------------------------------------------------

 




 
THE NATIONAL BANK OF BLACKSBURG Salary Continuation Agreement





 
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;



the Bank may distribute the actuarial equivalent of the present value of the
Early Termination benefit, determined as of the date ofthe termination of the
Agreement, to the Executive in a lump sum subject to the above
terms.   Actuarial equivalence shall be determined on the basis of the
applicable actuarial factors in the National Bankshares, Inc. Retirement Income
Plan unless the Bank decides, in good faith, that other actuarial factors are
more appropriate.






IN WITNESS OF THE ABOVE, the Bank and the Executive hereby consent to this
Second Amendment.





Executive: The National Bank of Blacksburg   By /s/ James G. Rakes /s/ David K.
Skeens   David K. Skeens Title: Chairman, President & CEO


 




 

 
 


 
3

--------------------------------------------------------------------------------

 
 
 
THIRD AMENDMENT TO THE THE NATIONAL BANK OF BLACKSBURG SALARY CONTINUATION
AGREEMENT FOR DAVID K. SKEENS


THIS THIRD AMENDMENT is adopted this 20th day of January, 2012, by and between
The National Bank of Blacksburg, (the “Bank”) and David K. Skeens (the
“Executive”).
 
The Bank and the Executive entered into a Salary Continuation Agreement dated
February 8, 2006 and two subsequent amendments thereto (collectively, the
“Agreement”).  The Bank and the Executive now wish to increase the amount of the
retirement benefit provided in the Agreement.
 
Now, therefore, the Bank and the Employee amend the Agreement as follows.
 
Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced
with the following.
 
 
2.1.1
Amount of Benefit.  The annual benefit under this Section 2.1 is Sixty-Five
Thousand Nine Hundred Forty Dollars ($65,940).



The Schedule A attached hereto shall replace the Schedule A originally
incorporated into the Agreement.


IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Third Amendment.
 

Executive: The National Bank of Blacksburg   By /s/ James G. Rakes /s/ David K.
Skeens   David K. Skeens Title: Chairman, President & CEO


 
 

--------------------------------------------------------------------------------

 
 
 
The National Bank of Blacksburg
Salary Continuation Plan - Schedule A  (revised as of January 1, 2012)
 
David K. Skeens
 
Birth Date: 10/12/1966
Plan Effective Date: 1/1/2012
Normal Retirement 10/12/2031, Age 65
 
 
Normal Retirement Benefit: $65,940
Early
Termination
 
Disability
 
Change of Control
Pre-retirement
Death Benefit
Annual Benefits Payable in Monthly Installments for life, with 15 years certain;
Commencing at Normal Retirement Age
Annual Benefits Payable in Monthly Installments for life, with 15 years certain;
Commencing at Normal Retirement Age
Annual Benefits Payable in Monthly Installments for life, with 15 years certain;
Commencing at
Separation of Service
Annual Benefits Payable in Monthly Installments for 15 years;
Commencing at
Death
Separation of Service on or after:
Vesting
Dollars
(2)
(3)
(4)
January 1, 2012
0.00%
$0
$7,079
30,291
65,940
December 31, 2012
0.00%
$0
$10,047
31,503
65,940
December 31, 2013
0.00%
$0
$13,015
32,763
65,940
December 31, 2014
0.00%
$0
$15,983
34,073
65,940
December 31, 2015
0.00%
$0
$18,950
35,436
65,940
December 31, 2016
100.00%
$21,918
$21,918
36,854
65,940
December 31, 2017
100.00%
$24,886
$24,886
38,328
65,940
December 31, 2018
100.00%
$27,853
$27,853
39,861
65,940
December 31, 2019
100.00%
$30,821
$30,821
41,456
65,940
December 31, 2020
100.00%
$33,789
$33,789
43,114
65,940
December 31, 2021
100.00%
$36,757
$36,757
44,838
65,940
December 31, 2022
100.00%
$39,724
$39,724
46,632
65,940
December 31, 2023
100.00%
$42,692
$42,692
48,497
65,940
December 31, 2024
100.00%
$45,660
$45,660
50,437
65,940
December 31, 2025
100.00%
$48,628
$48,628
52,455
65,940
December 31, 2026
100.00%
$51,595
$51,595
54,553
65,940
December 31, 2027
100.00%
$54,563
$54,563
56,735
65,940
December 31, 2028
100.00%
$57,531
$57,531
59,004
65,940
December 31, 2029
100.00%
$60,498
$60,498
61,364
65,940
December 31, 2030
100.00%
$63,466
$63,466
63,819
65,940
October 12, 2031 (*)
100.00%
$65,940
$65,940
65,940
65,940

 
(*)  Normal Retirement Age